Citation Nr: 0817103	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for vascular disease and 
metatarsalgia, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in April 2008; a transcript 
is of record. 


FINDING OF FACT

The competent medical evidence does not relate the veteran's 
vascular disease or metatarsalgia of the right lower 
extremity to any event in the veteran's active duty service, 
to include the 1963 injury to the right calf.


CONCLUSION OF LAW

Vascular disease and metatarsalgia of the right lower 
extremity was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claim, in correspondence dated in November 2005, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from VAMC Phoenix, Arizona.  The veteran was provided 
with two VA medical examinations for the purpose of 
determining the etiologies of his vascular disease and 
metatarsalgia of the lower extremity.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Analysis

The veteran is claiming entitlement to service connection for 
vascular disease and metatarsalgia of the right lower 
extremity.  He has essentially contended that these 
conditions were the result of an injury to the right calf in 
1963 when he was in service.  At his travel board hearing, 
the veteran described his injury.  Specifically, the veteran 
recalled hitting his calf on a tent stake, which resulted in 
much pain.  The veteran stated that he was initially treated 
with house rest, but after the pain continued, he was 
admitted into the hospital and his leg was elevated.  The 
veteran stated he was discharged on convalescent leave, given 
crutches, and never told to follow up.  The veteran denied 
receiving additional treatment in service.  

Ever since his discharge from service, the veteran stated, he 
had off and on pain.  In 2004, the veteran stated, he began 
to receive treatment for this pain because it had gotten 
severe.  The veteran denied any post-service injuries to his 
right leg.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

The Board has reviewed the medical evidence in conjunction 
with the veteran's statements and contentions offered in 
written correspondence and at his travel board hearing.  
Based on a review of this evidence, the Board first finds 
there to be sufficient credible evidence of an in-service 
injury.  The veteran's service medical records confirmed that 
he injured his right leg in 1963.  A summary of treatment 
received for this injury is found in a narrative summary, 
dated in February 1963.  In that document, Dr. F.G. reported 
that the veteran had sustained blunt trauma to the right calf 
muscle over a tent stake.  According to the summary, the 
veteran presented with pain and swelling and was initially 
treated with Varidase, Zactirin, and rest.  The veteran's 
symptoms persisted, however, and several days later he was 
admitted to the hospital for evaluation.  He was treated with 
conservative management, bed rest, elevation, ice, and 
analgesics.  After several weeks, there was no evidence of 
ecchymosis, tenderness, or erythema.  The final diagnosis was 
myositis, calf, right leg.  A record of follow-up treatment, 
dated in March 1963, indicated the veteran was feeling fine 
and apparently had no more complaints.  The service medical 
records, including a separation examination report dated in 
August 1964, were negative for additional treatment for this 
injury.  

Although the Board finds the veteran's statements and service 
medical records to be credible evidence that an in-service 
injury occurred, the competent medical evidence does not link 
any of the claimed conditions to this injury.  Regarding the 
vascular disease, the most pertinent evidence is found in a 
VA arteries and veins examination, dated in July 2006.  In a 
report of that examination, Dr. J.B. discussed the veteran's 
history as found in VA computerized records, the veteran's 
claims file, and as reported by the veteran.  Regarding the 
veteran's current condition, Dr. J.B. noted that the right 
lower extremity was asymptomatic with reference to peripheral 
vascular disease.  Specifically, Dr. J.B. noted the veteran 
had no evidence of claudication, ulceration, or swelling in 
the right leg.  Dr. J.B. also discussed the veteran's in-
service injury as found in the service medical records.

It is not entirely clear from Dr. J.B.'s report whether the 
veteran currently has vascular disease of the right leg.  
After noting that the veteran's vascular disease initially 
manifested itself in the left leg, Dr. J.B. stated the 
veteran "may now have disease on his right side, but if so 
it is milder than he has had on the left, as is obvious from 
his left amputation."  The Board has also reviewed VAMC 
treatment records, but they too failed to confirm a diagnosis 
of vascular disease of the right leg.  Presuming, however, 
that the veteran does have vascular disease in the right leg 
as Dr. J.B. suggested, the competent medical evidence does 
not link it to the veteran's active duty service.  

In his report, Dr. J.B. concluded that the veteran's 
peripheral vascular disease was unrelated to the right leg 
injury he sustained in service for the following reasons.  
First, the veteran initially presented with peripheral 
vascular disease on the uninjured left side; this was a 
strong clue that the right calf injury had nothing to due 
with subsequent development of the disease.  Second, the 
service medical records of the 1963 injury showed no evidence 
of an arterial injury; there was no conclusion of 
thrombophlebitis and the veteran has not shown subsequent 
evidence of venous disease.  Third, the veteran had more than 
adequate evidence of risk factors for his arterial occlusive 
disease: a long history of tobacco abuse, years of 
hypertension, and dyslipidemia.

The Board finds Dr. J.B.'s report to be probative.  In the 
report, the doctor discussed the circumstances of the 
veteran's injury as it was documented in the claims file and 
provided reasons for his conclusion.  There is no competent 
medical evidence to the contrary and Dr. J.B.'s opinion 
controls.

Regarding the metatarsalgia of the right foot, VAMC podiatry 
treatment records and a VA foot examination report, dated in 
July 2006, confirmed a diagnosis of this condition.  These 
records, however, did not link this condition to the 
veteran's in-service injury.  In a podiatry attending note, 
dated in December 2005, Dr. B.W. stated that the veteran's 
below-the-knee amputation of the left leg was putting more 
stress on his right foot.  This, Dr. B.W. stated, could be 
causing the metatarsalgia.  This note was co-signed by Dr. 
E.T.

The VA foot examination report also failed to link the 
veteran's metatarsalgia to his in-service injury.  In the VA 
foot examination report, Dr. E.T. reported that the veteran 
favored his right side when ambulating since his below-the-
knee amputation of the left leg.  Dr. E.T. concluded that the 
veteran's metatarsalgia was most likely related to single 
limb support and consistent with favoring of the right side.  
Dr. E.T. also stated that the current complaints appeared 
unrelated to either his vascular status or to his injury from 
1963.  Absent any competent medical evidence of a nexus 
between the veteran's claimed conditions and his active duty 
service, the Board must deny the claim.

The Board declines to give any weight to the veteran's 
opinion that his vascular disease and metatarsalgia of the 
lower extremity were a result of his in-service injury.  As a 
layperson, he has no professional expertise.  Lay assertions 
regarding medical matters such as diagnosis or etiology of a 
disability typically have no probative value because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board acknowledges that in certain circumstances lay evidence 
may be competent and sufficient to establish a medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Whether lay evidence is competent and sufficient 
in a particular case is a fact issue to be addressed by the 
Board.  Id.  Here, the Board finds that a layperson is not 
capable of identifying either vascular disease or 
metatarsalgia.  Diagnosing these conditions require more than 
lay-observation and competent medical evidence is required.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for vascular disease and metatarsalgia of 
the right lower extremity is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


